Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S Comment
Notice of Allowance was issued on 10/18/2021. However, there is a typo in section 1 under “Reason for Allowance.” In section 1, indicated allowed claims 1-11, 13-14 and 21-23 were not correct. This is to clarify allowed claims for the instant application are 1-11, 13-14, 21-23 and 25-28. 

Reasons for Allowance
Claims 1-11, 13-14, 21-23 and 25-28 are allowed for the same reason as stated in the Notice of Allowance issued on 10/18/2021.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZHIREN  QIN/
Examiner, Art Unit 2411


/ZHIREN QIN/Examiner, Art Unit 2411